Citation Nr: 1720614	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  12-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for lipomas, claimed as tumors and/or cancer, due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1966 to October 1968, with service in the Republic of Vietnam for which he is in receipt of the Vietnam Campaign Medal and the Vietnam Service Medal.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2015, the Board reopened the Veteran's claim for service connection for lipomas, and remanded the remaining service connection claims for additional development.  The matter has since been returned to the Board for further appellate review.  

FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss disability for VA purposes, and bilateral hearing loss first had its onset during his period of service and has continued since.

2.  Lipomas are not one of the enumerated diseases determined to be etiologically related to herbicide exposure, and lipomas are not otherwise etiologically related to the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for lipomas, claimed as tumors and/or cancer, due to in-service herbicide exposure, are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2015).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection for bilateral hearing loss are moot.  

As for the lipomas claim, VA's duty to notify was satisfied by letter dated in June 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including VA treatment records, are associated with the claims file.  The Veteran did not respond to VA's request for information pertaining to previously identified private treatment records pertinent to his lipomas. 

The Veteran was afforded a VA examination in September 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate to decide the case.  The medical opinions are predicated on a full reading of the available STRs contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the Board's prior remand directives.  In the March 2015 remand, the Board requested a VA examination and an attempt to secure outstanding and relevant treatment records.  The AOJ substantially complied with these remand directives.  First, the Veteran underwent an adequate VA skin disorder examination in September 2015.  Second, the AOJ sent a letter to the Veteran in July 2015 requesting that he complete the enclosed VA Form 21-4142 (Authorization to Disclose Information) and VA Form 21-4142a (General Release for Medical Provider ) to allow VA to obtain private treatment records from Community Hospital, Livingston Regional Hospital, and any other private treatment providers.  He was advised that he could submit those records himself.  He did not complete the required VA Forms 21-4142 and 21-4142a, or otherwise submit the private treatment records.  In an October 2015 Waiver of the 30 Day Waiting Period, the Veteran wrote that he had no additional evidence to submit.  As VA made reasonable efforts to obtain the outstanding private treatment records, the Board finds substantial compliance with the Board's March 2015 remand directives.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

A veteran exposed to herbicide agents may also be entitled to presumptive service connection for certain enumerated diseases.  A Veteran who served in the Republic of Vietnam during the Vietnam era, as in this case, is presumed to have been exposed during to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  For veterans presumed to have been exposed to herbicides, certain enumerated diseases shall be service connected even though there is no record of such disease during service, so long as the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, and the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307 (d) (2016) are also satisfied. 38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent. 38 C.F.R. § 3.307 (a)(6)(ii).  Veterans exposed to herbicide agents are also not precluded from establishing service connection with proof that a herbicide agent such as Agent Orange actually caused a disability that is not included on the presumptive list of associated diseases at 38 C.F.R. § 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  A veteran is competent to report exposure to hazardous noise, when symptoms of hearing loss first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral Hearing Loss

The Veteran's 1966 entrance examination recorded the Veteran's auditory thresholds using American Standards Association (ASA) units, and they have been converted into International Standards Organization-American National Standards Institute (ISO-ANSI) units.  With the conversion, the Veteran's auditory thresholds upon entrance into service measured as follows:

Hertz
500
1000
2000
3000
4000
Right Ear
15
10
10
10
5
Left Ear
15
10
10
10
5
The Veteran's auditory thresholds were again measured at separation in October 1968, and it is unclear whether ASA or ISO-ANSI units were used.  It is most favorable to the Veteran to assume that ASA units were used, therefore the audiometric testing results have been converted to ISO-ANSI units and show the following:  

Hertz
500
1000
2000
3000
4000
Right Ear
15
10
10
X
10
Left Ear
15
10
10
X
15

At an August 2010 VA audiology examination, the Veteran reported that he began to notice hearing loss in service in 1967 following an episode of noise trauma associated with an explosion of an ammunition depot near his position. The Veteran reported that his hearing loss had gotten progressively worse since that time.  Following audiometric testing, the examiner diagnosed bilateral sensorineural hearing loss, and provided a negative etiology opinion previously found to be inadequate by the Board in the March 2015 remand.

The Veteran was afforded another VA audiology examination in September 2015.  The Veteran's hearing acuity measured by auditory thresholds was as follows: 

Hertz
500
1000
2000
3000
4000
Right Ear
25
25
25
65
75
Left Ear
25
25
30
75
80

Speech discrimination scores using the Maryland CNC word list were 92 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss, and the Veteran's hearing loss met the requirements to be considered disabling for VA purposes.  The examiner provided a negative nexus opinion based on the lack of demonstrated hearing loss in service.  The examiner explained that, although the Veteran experienced acoustic trauma in service, there was no permanent auditory threshold shifts to demonstrate a permanent noise injury.  The examiner, however, did not address the Veteran's reports of continuity of symptomatology.  
Upon a complete and thorough review of the evidence of record, however, the Board finds that service connection for bilateral hearing loss is warranted.  First, the Veteran has current diagnoses of bilateral sensorineural hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016).  Second, the evidence demonstrates that the Veteran experienced noise trauma in service per his competent and credible testimony regarding an explosion of an ammunition depot.   Thus, there is evidence of in-service incurrence of sustained acoustic trauma.  Third, the Veteran has competently and credibly testified that he first experienced hearing loss in service and that such symptomatology has continued thereafter.  The Veteran's testimony is sufficient to establish a nexus between his period of active service and his currently diagnosed bilateral hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  The negative VA medical opinion of records are adequate, and thus the evidence is in equipoise on the issue of whether the Veteran's hearing loss is etiologically related to his period of service.  Accordingly, reasonable doubt must be resolved in the Veteran's favor such that the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

B.  Lipomas, Claimed As Tumors And/Or Cancer

In his original October 2001 claim, the Veteran wrote that he had small lumps that appeared under his skin on different places on his body since 1991.  He requested to be evaluated for possible cancer related to Agent Orange.  His DD 214 shows a Vietnam Service Medal and Vietnam Campaign Medal.  Thus, his in-service exposure to herbicides is conceded.

The Veteran's service treatment records are silent for complaints related to a skin condition, any skin diagnoses, or any treatment for a skin condition.  The Veteran's skin was assessed as normal at separation.

VA treatment records from 2002 onward show that the Veteran had a diagnosis of lipomas, with multiple excisions.  A January 2002 VA medical record reported that the Veteran had a lipoma removed from his back four years prior and that, since then, he noticed more of them appearing.  VA treatment records show no other skin complaints or diagnoses related to the skin.  

The Veteran underwent a VA skin disorder examination in September 2015.  The examiner reviewed the Veteran's VBMS electronic claims file and conducted an in-person examination.  At the 2015 VA examination, the Veteran reported that he had his first lipoma in 1970 and that he had lipomas removed by his private physician in the 1980s.  The examiner noted a current diagnosis of lipomas and a history of multiple lipomas with some excisions.  The examiner indicated that the Veteran's lipomas were benign neoplasms.  The examiner opined that the Veteran's lipomas were unrelated to his period of active service.  In support of that opinion, the examiner reported that lipomas were common in the general population and that there was no evidence indicating that lipomas were related to exposure to herbicides, or any other exposure.  Further, the examiner noted the Veteran's STRs were silent for anything suggestive of lipomas in service, and highlighted that the Veteran's lipomas did not begin to appear until 1970 per the Veteran's report. 

The foregoing evidence demonstrates that entitlement to service connection for lipomas, to include as due to herbicide exposure, is not warranted.  First, service connection is not warranted on a presumptive basis due to herbicide exposure. Lipomas are not one of the enumerated diseases listed at 38 C.F.R. § 3.309(e) that are presumed to be etiologically related to herbicide exposure. Thus, the Veteran is not entitled to presumptive service connection under that provision.

Second, service connection is not warranted on a direct basis.  While the Veteran does have a current diagnosis of lipomas, there is no evidence showing that the Veteran had any complaints of, diagnoses of, or treatment for a skin condition during active service. The Veteran first reported lipomas in 1970, which was after his period of active service.  Moreover, there is no medical evidence linking the currently-diagnosed benign lipomas to the Veteran's military service, including the conceded in-service herbicide exposure.  The only medical opinion of record weighs against the claim.  As such, service connection for lipomas on a direct basis is likewise denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for lipomas, claimed as tumors and/or cancer, due to in-service herbicide exposure, is denied.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


